Title: [February 1756]
From: Adams, John
To: 



      February. 1756. 1 Sunday.
      
      
       Pretty cold. Staid at Home, A.M.   P.M. heard Mr. Maccarty. Lodg’d with him at night.
      
      

      2 Monday.
      
      
       Wrote to John Wentworth by Coll. Josiah Willard. Spent the Eve, sup’d and lodg’d at Major Chandler’s, with that universal Scholar, gay Companion, and accomplish’d Gentleman Mr. Robert Treat Pain. Misty, thick Weather.
      
      
       
        
   
   This letter to a classmate, who was to become the last royal governor of New Hampshire and subsequently lieutenant governor of Nova Scotia (see DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.), has not been found.


       
       
        
   
   Robert Treat Paine (1731–1814) preceded JA into the law by a few years, and the two became keen professional rivals. The eulogistic phrases in this first mention of Paine in the Diary are not untouched by sarcasm; many of JA’s later references are in the same tone. Paine became a member of the first and later Continental Congresses and a judge of the Massachusetts Supreme Court. His papers (in MHi) are being edited for publication by the Society.


       
      
       

      3 Tuesday.
      
      
       Breakfasted at Gardiners. This morn the Weather clear’d away. As warm and brilliant as May. Kept School all Day.
      
      

      4 Wednesday.
      
      
       A charming warm Day. Dined at Coll. Chandler’s with Mr. Pain, Abel Willard and Ebenr. Thayer. Drank Tea at Mr. Timothy Paines and supp’d and spent the Eve at Major Chandlers with the same Company, very gaily.
      
      

      5 Thurdsday.
      
      
       A fair morning but some symptoms of a Change of Weather. Kept School. Spent the evening with Messrs. Paine, Putnam, Willard, Thayer, partly at home and partly at Mr. Putnams.
      
      
       
        
   
   James Putnam (1726–1789), who was to teach JA law.


       
      
      

      6 Fryday.
      
      
       A cloudy morning. About 10 the sun brake out. A warm Day. Dined at Mr. Paines. Kept school. Spent the Evening at home. A windy Evening.
      
      
       
        
   
   Here and occasionally elsewhere in his early Diary JA used a symbolic sketch of the sun.


       
      
      

      7 Saturday.
      
      
       A Fair warm, day. Dined at the Judges. Drank Tea at Major Gardiners.
      
      

      8 Sunday.
      
      
       Heard Mr. Maccarty. Fine Weather.
      
      

      9 Monday.
      
      
       Fine Weather. Settled roads. Drank Tea and spent the Evening at Coll. Chandlers, very gaily, with much Company.
      
      

      10 Tuesday.
      
      
       Fair Weather. Spent the Evening at Major Chandlers, with Major Greene and Mr. Maccarty. Charming Weather. Roads Setled.
      
       

      11 Wednesday.
      
      
       Serene Weather, but somewhat cool. I am constantly forming, but never executing good resolutions. I take great Pleasure, in viewing and examining the magnificent Prospects of Nature, that lie before us in this Town. If I cast my Eyes one Way, I am entertained with the Savage and unsightly appearance of naked woods and leafless Forests. In another place a chain of broken and irregular mountains, throws my mind into a pleasing kind of astonishment. But if I turn my self round, I perceive a wide extensive Tract before me, made up of Woods, and meadows, wandring streams, and barren Planes, covered in various places by herds of grazing Cattle, and terminated by the distant View of the Town.
      
      

      12 Thurdsday.
      
      
       A cool, but pleasant morning. Heard Mr. Welman Wellman preach the Lecture, and drank Tea, with him, at home where he made this observation, (viz.) That Dr. Mayhew was a smart man, but he embraced some doctrines, not generally approved.
      
      
       
        
   
   Jonathan Mayhew (1720–1766), Harvard 1744; D.D., Aberdeen 1749; minister of the West Church, Boston; early famous for his radical theological and political views. JA admired him as “a transcendent genius” whose character would require “a dozen volumes” to delineate; and there can be no question that Mayhew’s numerous published discourses profoundly influenced young JA. (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.; Clinton Rossiter, “The Life and Mind of Jonathan Mayhew,” WMQWilliam and Mary Quarterly., 3d ser., 7:531–558 [Oct. 1950]; JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 10:288.) See also 17 March, below.


       
      
      

      13 Fryday.
      
      
       A pleasant morning. Saw my classmates Gardner, and Wheeler. Wheeler dined, spent the afternoon, and drank Tea with me. Supped at Major Gardiners, and ingag’d to keep School at Bristol, provided Worcester People, at their insuing March meeting, should change this into a moving School, not otherwise. Major Greene this Evening fell into some conversation with me about the Divinity and Satisfaction of Jesus Christ. All the Argument he advanced was, “that a mere creature, or finite Being, could not make Satisfaction to infinite Justice, for any Crimes,” and that “these things are very misterious.”
       In the margin: Thus mystery is made a convenient Cover for absurdity.
      
      
       
        
   
   Prior to the formation of school districts, schoolmasters were obliged to keep school for stated periods in different parts of a town (township), so that the children of all those who supported schools by taxes would have equal access to them; this arrangement was called a “moving school” (DAHJames Truslow Adams and R. V. Coleman, eds., Dictionary of American History, New York, 1940; 5 vols. and index., under School, District). Extract from the Worcester Town Records, 1 March 1756: “Voted that the School[s] be Kept in the same way and manner as they were the Last year and that John Chandler Junr. and Timo. Paine Esq. and Mr. Asa Moore be a Comitte for provid[ing] a master for the Center School” (Worcester Soc. of Antiquity, Colls., 4 [1882]:23).


       
       
        
   
   See OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols. and supplement. under Satisfaction, 3: “Theol. The atonement made by Christ for sin, according to the view that His sufferings and merits are accepted by the Divine justice as an equivalent for the penalty due for the sins of the world.” In recent published sermons Jonathan Mayhew had called in question the divinity of Christ; see 17 March, below.


       
      
      

      14 Saturday.
      
      
       Good Weather. This afternoon took a Vomit of Tartar Emet. and Turbith mineral, that worked 7 Times, and wrecked me much.
      
      
       
        
   
   Turpeth, turbith: “A cathartic drug prepared from the root of East Indian jalap, Ipomoea Turpethum”(OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols. and supplement.).


       
      
      

      15 Sunday.
      
      
       Charming Weather. A.M. staid at home reading the Independent Whig. Very often Shepherds that are hired, to take care of their Masters sheep, go about their own Concern’s and leave the flock to the Care of their Dog. So Byshops, who are appointed to oversee the flock of Christ, take the Fees themslves, but leave the Drudgery to their Dogs, alias i.e. curates and understrappers.
      
      
       
        
   
   [Thomas Gordon and John Trenchard,] The Independent Whig, originally a periodical publication but issued as a volume, London, 1721. There were numerous later enlarged editions, some bearing the subtitle “A Defence of Primitive Christianity.” Gordon and Trenchard attacked the high-church party in England and became still more influential as anticlerical and whig propagandists through their Cato’s Letters (London, 1724; 4 vols.), which was a popular book in America. JA owned several of their works. (Article on Gordon in DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements.; BM, CatalogueThe British Museum Catalogue of Printed Books, 1881–1900, Ann Arbor, 1946; 58 vols. Supplement, 1900–1905, Ann Arbor, 1950; 10 vols.; Josiah Quincy, Josiah Quincy, Jr.Josiah Quincy, Memoir of Josiah Quincy, Junior, of Massachusetts: 1744–1775, 2d edn., ed. Eliza Susan Quincy, Boston, 1874., p. 289; Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917., p. 106, 247.)


       
      
      

      16 Monday.
      
      
       A most beautiful morning. We have the most moderate Winter that ever was known in this country. For a long time together we have had serene and temperate Weather and all the Roads perfectly settled and smooth like Summer.—The Church of Rome has made it an Article of Faith that no man can be saved out of their Church, and all other religious Sects approach to this dreadfull opinion in proportion to their Ignorance, and the Influence of ignorant or wicked Priests. Still reading the Independent Whigg. Oh! that I could wear out of my mind every mean and base affectation, conquer my natural Pride and Self Conceit, expect no more defference from my fellows than I deserve, acquire that meekness, and humility, which are the sure marks and Characters of a great and generous Soul, and subdue every unworthy Passion and treat all men as I wish to be treated by all. How happy should I then be, in the favour and good will of all honest men, and the sure prospect of a happy immortality!
      
      

      17 Tuesday.
      
      
       A clowdy Day. Dined at Mr. Greenes.
      
      

      18 Wednesday.
      
      
       A charming morning. My Classmate Gardner drank Tea with me. Spent an Hour in the beginning of the evening at Major Gardiners, where it was thought that the design of Christianity was not to make men good Riddle Solvers or good mystery mongers, but good men, good majestrates and good Subjects, good Husbands and good Wives, good Parents and good Children, good masters and good servants. The following Question may be answered some time or other—viz. Where do we find a praecept in the Gospell, requiring Ecclesiastical Synods, Convocations, Councils, Decrees, Creeds, Confessions, Oaths, Subscriptions and whole Cartloads of other trumpery, that we find Religion incumbered with in these Days?
      
      

      19 Thurdsday.
      
      
       No man is intirely free from weakness and imperfection in this life. Men of the most exalted Genius and active minds, are generally perfect slaves to the Love of Fame. They sometimes descend to as mean tricks and artifices, in pursuit of Honour or Reputation, as the Miser descends to, in pursuit of Gold. The greatest men have been the most envious, malicious, and revengeful. The miser toils by night and Day, fasts and watches, till he emaciates his Body, to fatten his purse and increase his coffers. The ambitious man rolls and tumbles in his bed, a stranger to refreshing sleep and repose thro anxiety about a preferment he has in view. The Phylosopher sweats and labours at his Book, and ruminates in his closet, till his bearded and grim Countenance exhibit the effigies of pale Want and Care, and Death, in quest of hard Words, solemn nonsense, and ridiculous grimace. The gay Gentleman rambles over half the Globe, Buys one Thing and Steals another, murders one man, and disables another, and gets his own limbs and head broke, for a few transitory flashes of happiness. Is this perfection, or downright madness and distraction?—A cold day.
      
       

      20 Fryday.
      
      
       A dull Day. Symptoms of Snow. Writing Tillotson.
      
      
       
        
   
   That is, copying out extracts from the published sermons of John Tillotson (1630–1694), sometime Archbishop of Canterbury and a celebrated preacher (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements.). There survives among JA’s papers a literary commonplace book (Adams Papers, Microfilms, Reel No. 187) containing a good many exercises of this kind during his years in Worcester.


       
      
      

      21 Saturday.
      
      
       A Snowy day. Snow about ancle deep. I find by repeated experiment and observation, in my School, that human nature is more easily wrought upon and governed, by promises and incouragement and praise than by punishment, and threatning and Blame. But we must be cautious and sparing of our praise, lest it become too familiar, and cheap and so contemptible. Corporal as well as disgraceful punishments, depress the spirits, but commendation enlivens and stimulates them to a noble ardor and emulation.
      
      

      22 Sunday.
      
      
       Suppos a nation in some distant Region, should take the Bible for their only law Book, and every member should regulate his conduct by the precepts there exhibited. Every member would be obliged in Concience to temperance and frugality and industry, to justice and kindness and Charity towards his fellow men, and to Piety and Love, and reverence towards almighty God. In this Commonwealth, no man would impair his health by Gluttony, drunkenness, or Lust—no man would sacrifice his most precious time to cards, or any other trifling and mean amusement—no man would steal or lie or any way defraud his neighbour, but would live in peace and good will with all men—no man would blaspheme his maker or prophane his Worship, but a rational and manly, a sincere and unaffected Piety and devotion, would reign in all hearts. What a Eutopa, what a Paradise would this region be. Heard Thayer all Day. He preach’d well.
       Spent the Evening at Coll. Chandlers, with Putnam, Gardiner, Thayer, the Dr. and his Lady, in Conversation, upon the present scituation of publick affairs, with a few observations concerning Heroes and great Commanders. Alexander, Charles 12th., Cromwel.
      
      
       
        
   
   Probably Dr. and Mrs. Nahum Willard, who came to Worcester about the same time JA did and with whom JA was now boarding at the cost of the town (JA, Autobiography; Lincoln, WorcesterWilliam Lincoln, History of Worcester, Massachusetts, from Its Earliest Settlement to September, 1836, Worcester, 1837; 2 vols., p. 254).


       
      
       

      23 Monday.
      
      
       Fair weather. Crawford spent the Evening here.
      
      

      24 Tuesday.
      
      
       A fine morning. We are told that Demosthenes transcribed the history of Thucidides 8 times, in order to imbibe and familiarize the elegance and strength of his stile. Will it not then be worth while for a candidate for the ministry to transcribe Dr. Tillotson’s Works.
      
      

      25 Wednesday.
      
      
       Fair and cold Weather. An extream cold night.
      
      

      26 Thurdsday.
      
      
       Fair cold morning. An extream cold Day.
      
      

      27 Fryday.
      
      
       A fair, cold day. Drank Tea at Mrs. Paines. All day, in high health, and spirits. Writing Tillotson. That Comet which appeared in 1682, is expected again this year, and we have intelligence, that it has been seen, about 10 days since, near midnight, in the East.—I find my self very much inclin’d to an unreasonable absence of mind, and to a morose, unsociable disposition. Let it therefore be my constant endeavour to reform these great faults.
      
      
       
        
   
   The reference is to Halley’s comet, named for the British astronomer who had worked out the periodicity of its appearance, approximately every three-quarters of a century. Its next return after 1682 was in April–May 1759, so that the reports JA had heard were mistaken. Professor John Winthrop provided an account of Halley’s comet in an appendix to his Two Lectures on Comets, Read in the Chapel of Harvard-College ... in April, 1759, Boston, 1759.


       
      
      

      28 Saturday.
      
      
       A raw cold day. Attended Mrs. Brown’s funeral. Let this, and every other Instance of human frailty and mortality, prompt me to endeavour after a temper of mind, fit to undergo this great Change.
      
      

      29 Sunday.
      
      
       Went to Leicester with Thayer. Heard him preach all Day. Dined at Mr. Whitneys. Returned home and drank Tea, and spent the Evening at Mr. Paines.
      
     